EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made as of this 27 day of
January, 2016 (the “Effective Date”), by and between Sunshine Bancorp, Inc. (the
“Corporation”), Sunshine Bank (the “Bank”), and John D. Finley (the “Officer”).
 
WITNESSETH:
 
WHEREAS, the Officer serves as Chief Financial Officer of the Corporation and
Executive Vice President of the Bank; and
 
WHEREAS, Corporation and Bank desire to continue to employ the Officer, and the
Officer desires to continue to provide services to the Corporation and the Bank,
pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements herein contained, the Corporation, the Bank and the Officer
covenant and agree as follows:
 
1.           Employment.  Pursuant to the terms and conditions of this
Agreement, the Corporation and the Bank agree to employ the Officer and the
Officer agrees to render services as set forth herein.  Any prior employment
agreement entered into between the Corporation or the Bank and the Officer is
hereby terminated and of no further force or effect.
 
2.           Position and Duties.  During the term of this Agreement, the
Officer shall serve as Chief Financial Officer of the Corporation and an
Executive Vice President of the Bank and shall undertake such duties, consistent
with such titles, as may be assigned to the Officer from time to time by the
Board of Directors of the Bank or the Corporation (referred to as the “Board”)
and the President or Chief Executive Officer, including serving on Board
committees as appointed from time to time by the Board, and assisting in keeping
the Bank in compliance with applicable laws and regulations.  In performing the
Officer’s duties pursuant to this Agreement, the Officer shall devote the
Officer’s full business time, energy, skill and best efforts to promote the
Corporation and the Bank and its respective business and affairs; provided that,
subject to Sections 10, 12 and 13 of this Agreement, the Officer shall have the
right to manage and pursue personal and family interests, and make passive
investments in securities, real estate, and other assets, and also to
participate in charitable and community activities and organizations, so long as
such activities do not adversely affect the performance by Officer of the
Officer’s duties and obligations to the Corporation or the Bank.  The Board
shall, in its sole and exclusive discretion, assign duties and responsibilities
to the Officer, and the Officer commits to perform those duties to the best of
the Officer’s ability.  It shall be the Board’s exclusive province to assign or
remove the duties and responsibilities from the Officer.
 
3.           Term.  The term of this Agreement shall be for a period of two (2)
years, commencing on the Effective Date and subject to earlier termination as
provided herein (the “Term”).  Beginning on the first day after the Effective
Date and on each day thereafter, the Term of this Agreement shall be renewed and
extended for a period ending two years from that day, unless otherwise
terminated as hereinafter set forth.  After termination of the employment of the
Officer for any reason whatsoever, the Officer shall continue to be subject to
the provisions of Sections 10 through 23, inclusive, of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
4.           Compensation.  During the term of this Agreement, the Bank shall
pay or provide to the Officer as compensation for the services of the Officer
set forth in Section 2 hereof:
 
(a)           A base annual salary of at least $200,000 payable in such periodic
installments consistent with other employees of the Bank (such base salary to be
subject to increase each year in the discretion of the Board); and
 
(b)           Such incentive bonuses as the Board in its discretion may award.
 
5.           Benefits and Insurance.  The Bank shall provide to the Officer such
medical, health, and life insurance as well as any other benefits as the Board
shall determine from time to time.
 
6.           Vacation.  The Officer may take such weeks of vacation time as
authorized by the Bank’s personnel policies and at such periods during each year
as the President or Chief Executive Officer and the Officer shall determine from
time to time.  The Officer shall be entitled to full compensation during such
vacation periods.
 
7.           Reimbursement of Expenses.  The Bank shall reimburse the Officer
for reasonable expenses incurred in connection with the Officer’s employment
hereunder subject to guidelines issued from time to time by the Board and upon
submission of documentation in conformity with applicable requirements of
federal income tax laws and regulations supporting reimbursement of such
expenses.
 
8.           Termination; Change in Control.  The employment of the Officer may
be terminated as follows:
 
(a)           By the Corporation, by action taken by its Board or President or
Chief Executive Officer, at any time and immediately upon written notice to the
Officer if said discharge is for cause.  In the notice of termination furnished
to the Officer under this Section 8(a), the reason or reasons for said
termination shall be given and, if no reason or reasons are given for said
termination, said termination shall be deemed to be without cause and therefore
termination pursuant to Section 8(e).  Any one or more of the following
conditions shall be deemed to be grounds for termination of the employment of
the Officer for cause under this Section 8(a) (“Cause”):
 
(i)           The conviction of, plea of nolo contendere, or entry of judgment
against the Officer by a civil or criminal court of competent jurisdiction of a
felony or first degree misdemeanor, or any other offense or wrongdoing involving
dishonesty, embezzlement, fraud, misappropriation of funds, any act of moral
turpitude or dishonesty;
 
(ii)           The finding by a court of competent jurisdiction in a criminal or
civil action or by the U.S. Securities and Exchange Commission or state blue sky
agency in an administrative proceeding that the Officer has violated any federal
or state securities law;
 
2
 

--------------------------------------------------------------------------------

 
(iii)           If the Officer shall fail or refuse to comply with the
obligations required of Officer as set forth in this Agreement or the duties
assigned to the Officer from time to time, or comply with the policies of the
Corporation or the Bank established from time to time;
 
(iv)           If the Officer shall have engaged in conduct involving fraud,
deceit, personal dishonesty, or breach of fiduciary duty, or any other conduct,
which in any such case has adversely affected, or may adversely affect, the
business or reputation of the Corporation or the Bank;
 
(v)           If the Officer shall have violated any banking law or regulation,
memorandum of understanding, cease and desist order, or other agreement with any
banking agency having jurisdiction over the Bank;
 
(vi)           If the Officer shall have become subject to continuing
intemperance in the use of alcohol or drugs which has adversely affected, or may
adversely affect, the business or reputation of the Corporation or the Bank, or
has been convicted of a crime involving moral turpitude;
 
(vii)           If the Officer shall have filed, or had filed against the
Officer, any petition under the federal bankruptcy laws or any state insolvency
laws;
 
(viii)           The unauthorized disclosure by the Officer of Confidential
Information, as defined in this Agreement, concerning the Corporation, the Bank
or any of their respective affiliates or subsidiaries, unless such disclosure
was required by an order of a court having jurisdiction over the subject matter
or a summons, subpoena or order in the nature thereof of any legislative body
(including any committee thereof) or any governmental or administrative agency;
or
 
(ix)           The performance of services by the Officer, other than in the
course of properly carrying out the Officer’s duties under this Agreement and as
otherwise provided herein, for any other corporation or person that competes
with the Bank while the Officer is employed by the Corporation or the Bank.
 
In the event of termination for Cause, the Bank shall pay the Officer only
salary, vacation, and bonus amounts accrued and unpaid as of the effective date
of termination.
 
(b)           By the Officer upon the lapse of 30 days following written notice
by the Officer to the Corporation of termination of Officer’s employment
hereunder for Good Reason (as defined below), which notice shall reasonably
describe the Good Reason for which the Officer’s employment is being terminated;
provided, however, that the Corporation shall have the opportunity to cure such
Good Reason, during such 30-day period, and the Officer’s employment shall
continue in effect during such time.  If such Good Reason shall be cured during
such time, the Officer’s employment and the obligations of the Corporation and
the Bank hereunder shall not terminate as a result of the notice which has been
given with respect to such Good Reason.  Cure of any Good Reason with or without
notice from the Officer shall not relieve the Corporation or the Bank from any
obligations to the Officer under this Agreement or otherwise and shall not
affect the Officer’s rights upon the reoccurrence of the same, or the occurrence
of any other, Good Reason.  Any notice of termination for Good Reason must be
delivered by the Officer to the Corporation within sixty (60) days of the event
providing grounds for Good Reason termination and must contain a reasonably
detailed description of the relevant facts and circumstances.  For purposes of
this Agreement, the term “Good Reason” shall mean any material breach by the
Corporation or the Bank of any provision of this Agreement.
 
3
 

--------------------------------------------------------------------------------

 
 
If the Officer’s employment is terminated by the Officer for Good Reason, the
Bank shall, for a period of 12 months after said termination (i) continue to pay
to the Officer the base annual salary in effect under Section 4(a) on the date
of said termination, plus pay an amount equal to the last bonus paid by the Bank
to the Officer and (ii) reimburse the Officer for the costs of continued
coverage under the Bank’s medical insurance plan in accordance with the Omnibus
Budget Reconciliation Act (COBRA), less the amount that the Officer would be
required to contribute for such health coverage if the Officer were an active
employee.
 
(c)           By the Officer upon the lapse of 30 days following written notice
by the Officer to the Bank of the Officer’s resignation for other than Good
Reason; provided, however, that the Bank, in its discretion, may cause such
termination to be effective at any time during such 30-day period.  If the
Officer’s employment is terminated because of the Officer’s resignation, the
Bank shall be obligated to pay to the Officer any salary, vacation, and bonus
amounts accrued and unpaid as of the effective date of such resignation.
 
(d)           If the Officer’s employment is terminated by the death or
disability (i.e., the inability of the Officer by reason of illness or physical
or mental disability to perform the employment duties required of the Officer,
as determined by the Bank, for a period of 90 consecutive days) of the Officer,
this Agreement shall automatically terminate, and the Bank shall be obligated to
pay to the Officer or the Officer’s estate any salary, vacation, and bonus
amounts accrued and unpaid at the date of disability or death.
 
(e)           By the Corporation, by action taken by the Board or President or
Chief Executive Officer, at any time if said discharge is without Cause.  If the
Officer’s employment is terminated without Cause, the Bank shall, for a period
of 12 months after said termination (i) continue to pay to the Officer the base
annual salary in effect under Section 4(a) on the date of said termination plus
pay an amount equal to the last bonus paid by the Bank to the Officer, and (ii)
reimburse the Officer for the costs of continued coverage under the Bank’s
medical insurance plan in accordance with the Omnibus Budget Reconciliation Act
(COBRA), less the amount that the Officer would be required to contribute for
such health coverage if the Officer were an active employee.
 
(f)           If a Change in Control (as defined below) shall occur at any time
during the term of this Agreement, the Officer may terminate his employment for
any reason or no reason by delivering a notice in writing (the "Notice of
Termination") to the Corporation within thirty (30) days of the Change in
Control which termination shall be effective immediately upon delivery of such
Notice of Termination.  In the event that the Officer delivers a Notice of
Termination to the Corporation, or the Officer’s employment is terminated
without Cause by the Corporation within two (2) years following a Change in
Control, Officer shall be entitled to receive, within twenty (20) days of
termination, a lump sum payment in an amount equal to two (2) times the sum of
(i) his base annual salary and (ii) the last annual cash bonus earned by the
Officer.  Additionally, Officer shall be entitled to receive, within twenty (20)
days of termination, a lump sum payment equal to the estimated cost to the
Officer of obtaining medical insurance substantially similar to coverage under
the Bank’s medical insurance plan for a period of twenty-four (24) months, less
the amount that the Officer would be required to contribute for such health
coverage if the Officer were an active employee.  For purposes of  this
Agreement, a Change in Control shall mean (i) a merger or consolidation of the
Corporation with an unaffiliated entity, but not including a merger or
consolidation in which any individual or group of the shareholders of the
Corporation immediately prior to such merger or consolidation are the beneficial
owners of more than 50% of the outstanding shares of the common stock of the
surviving corporation immediately after such merger or consolidation, or (ii)
the acquisition by any individual or group of beneficial ownership of more than
50% of the outstanding shares of Corporation common stock.  Notwithstanding the
foregoing, a “Change in Control” shall only be deemed to occur under this
Section 8(f) if it constitutes a “change in control” as defined under Section
409A of the Code.  It is the intent of the parties that benefits under this
Section 8(f) shall be in lieu of any other benefit payments that the Corporation
or Bank may otherwise be obligated to make to the Officer under this Section
8.  Therefore, if any benefits are paid under this Section 8(f), no subsequent
benefits shall be paid under any other subsection of this Section 8, and shall
not be paid for a second time under this Section 8(f).
 
4
 

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything is this Agreement to the contrary, any
benefits payable by the Corporation or the Bank to the Officer which constitute
a “deferral of compensation” as that term is defined in Treasury Regulations
Section 1.409A-l (b), and which are payable by reason of the Officer’s
termination, shall not be payable unless the Officer’s termination of employment
qualifies as a “separation of service” as that term is defined in Treasury
Regulations Section 1.409A-l (h) (“Separation from Service”).
 
(h)           (1)           Notwithstanding anything in this Agreement to the
contrary, if the Officer is considered a Specified Employee (as defined below),
any benefit distributions which would otherwise be made to the Officer due to a
Separation from Service which are limited under Code Section 409A because the
Officer is a Specified Employee, shall not be made during the first six months
following Separation from Service.  Rather, any distribution which would
otherwise be paid to the Officer during such period shall be accumulated and
paid to the Officer in a lump sum on the first day of the seventh month
following the Separation from Service. All subsequent distributions shall be
paid in the manner specified.
 
(2)           For purposes of this Agreement, the term “Specified Employee”
means an employee who at the time of termination of employment is a key employee
of the Bank, if any stock of the Bank (or the Corporation) is publicly traded on
an established securities market or otherwise. For purposes of this Agreement,
an employee is a key employee if the employee meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5) at any time during the
12-month period ending on December 31 (the “identification period”).  If the
employee is a key employee during an identification period, the employee is
treated as a key employee for purposes of this Agreement during the twelve-month
period that begins on the first day of April following the close of the
identification period.
 
5
 

--------------------------------------------------------------------------------

 
 
(i)           Any amounts paid to the Officer under this Agreement prior to the
Officer’s termination of employment with the Bank shall be paid during the
short-term deferral period as determined under Treasury Regulation Section
1.409A-1(b)(4).
 
(j)           This Agreement shall be interpreted and administered consistent
with Code Section 409A.
 
(k)           Notwithstanding the foregoing, Officer will not be entitled to any
payments or benefits under this Sections 8(b) or 8(e) (unless such termination
event related to the payments or benefits occurs on or after a Change in
Control) unless and until Officer executes a release of all claims that Officer
or any of Officer’s affiliates or beneficiaries may have against the Bank or any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act (“ADEA”), but not
including claims for benefits under tax-qualified plans or other benefit plans
in which the Officer is vested, claims for benefits required by applicable law
or claims with respect to obligations set forth in this Agreement that survive
the termination of this Agreement.  In order to comply with the requirements of
Section 409A of the Code and the ADEA, the release must be provided to Officer
no later than the date of his Separation from Service and Officer must execute
the release within twenty-one (21) days after the date of termination without
subsequent revocation by Officer within seven (7) days after execution of the
release.
 
9.           Notice.  All notices permitted or required to be given to either
party under this Agreement shall be in writing and shall be deemed to have been
given (a) in the case of delivery, when addressed to the other party as set
forth at the end of this Agreement and delivered to said address (and, in the
case of the Corporation or the Bank, at its main office),  (b) in the case of
mailing, three days after the same has been mailed by certified mail, return
receipt requested, and deposited postage prepaid in the U.S. Mails, addressed to
the other party at the address as set forth at the end of this Agreement, and
(c) in any other case, when actually received by the other party.  Either party
may change the address at which said notice is to be given by delivering notice
of such to the other party to this Agreement in the manner set forth herein.
 
10.           Confidential Information.  While employed, Officer will have
access to and become acquainted with Confidential Information, Trade Secrets,
and Proprietary Information, including but not limited to, financial, personnel,
sales, customers, clients, scientific, technical and other information regarding
formulas, patterns, compilations, programs, devices, methods, techniques,
operations, plans and processes that are owned by the Corporation or the Bank,
actually or potentially used in the operation of the Corporation’s or Bank’s
business, or obtained from third parties under an agreement of confidentiality,
and that such information constitutes the Corporation’s and the Bank’s
Confidential Information, Trade Secrets, and Proprietary Information. Officer
hereby expressly agrees that such Confidential Information, Trade Secrets, and
Proprietary Information are and shall remain the trade secrets and property of
the Corporation or the Bank, as the case may be, and Officer agrees that Officer
will not at any time during the term of this Agreement or after the termination
of this Agreement, disclose or use in any way whatsoever any of such
confidential information.  Furthermore, Officer specifically covenants and
agrees not to make any duplicates, copies, or reconstructions of such materials,
and that if any such duplicates, copies, or reconstructions are made, they shall
become the property of the Corporation upon their creation.
 
6
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, Confidential Information, Trade Secrets, and
Proprietary Information shall mean all information of a confidential or
proprietary nature (including such information described herein), in any form or
medium, that relates to: (a) internal business information, including financial
information and information relating to strategic and staffing plans, business,
training, marketing, promotional and sales plans, cost, rate and pricing
structures; (b) identities of, individual requirements of, specific contractual
arrangements with, the Corporation’s or Bank’s clients, customers, vendors and
other trade related business relations and their confidential information; (c)
object code and source code to the Corporation’s or the Bank’s software,
technical designs, data dictionaries, information relating to trade secrets,
know-how, compilations of data and databases relating thereto, including
information containing proprietary databases and the use and functions thereof;
(d) inventions, innovations, improvements, developments, designs, analyses,
drawings, reports and all similar or related information, whether patentable or
not; and (e) other intellectual property rights of the Corporation or the Bank.
 
Officer agrees that all files, records, documents, drawings, specifications,
equipment, software, and similar items or technological information whether
maintained in hard copy or by electronic means relating to the Corporation or
the Bank’s business, whether prepared by Officer or others, are and shall remain
exclusively the property of the Corporation or the Bank, as applicable, and that
they shall be removed from the premises or, if kept online, from the computer
systems only with the express prior written consent of the Board.  Upon
termination of employment, or at any earlier time requested by the Corporation
or the Bank, Officer shall promptly return all Confidential and/or Proprietary
Information or inventions in Officer’s possession in whatever form, as well as
any other property of the Corporation or the Bank, which is or has been in the
Officer’s possession or under the Officer’s control.  Officer agrees not to
delete, modify, or bulk copy any work files prior to or subsequent to
termination and the Officer agrees to reimburse all costs associated with data
recovery if this provision of the Agreement is breached.
 
11.           Legitimate Business Interests; Injunction Without Bond.  The
Officer acknowledges that the restrictive covenants set forth in this Agreement
are necessary to protect the legitimate business interests of the Bank
including, but not limited to, trade secrets and other valuable confidential
business information.  In the event there is a breach or threatened breach by
the Officer of the provisions of Sections 10, 12, or 13, the Corporation shall
be entitled to an injunction without bond to restrain such breach or threatened
breach, and the prevailing party in any such proceeding will be entitled to
reimbursement for all costs and expenses, including reasonable attorneys’ fees
in connection therewith.  Nothing herein shall be construed as prohibiting the
Corporation from pursuing such other remedies available to it for any such
breach or threatened breach including recovery of damages from the Officer.
 
12.           Covenant Not to Compete.  The Officer agrees that during the
period of time the Officer is retained to provide services to the Corporation,
and thereafter for a period of 12 months subsequent to the termination of
Officer’s services for any reason whatsoever, Officer will not enter the employ
of, or have any interest in, directly or indirectly (either as executive,
partner, director, officer, consultant, principal, agent or employee), any other
bank or financial institution or any entity which either accepts deposits or
makes loans (whether presently existing or subsequently established) and which
has an office any time during the period of 12 months subsequent to the
termination of Officer’s services that is located within a radius of 35 miles of
any office of the Bank in existence at the time of termination; provided,
however, that the foregoing shall not preclude any ownership by the Officer of
an amount not to exceed 5% of the equity securities of any entity which is
subject to the periodic reporting requirements of the 1934 Act and the shares of
Corporation common stock owned by the Officer at the time of termination of
employment.
 
7
 

--------------------------------------------------------------------------------

 
13.           Covenant Not to Solicit.  The Officer agrees that during the
period of time the Officer is retained to provide services to the Bank, and
thereafter for a period of 12 months subsequent to the termination of Officer’s
services for any reason whatsoever, the Officer will not (a) solicit for
employment by Officer, or anyone else, or employ any employee of the Bank or any
person who was an employee of the Bank within 12 months prior to such
solicitation of employment; (b) induce, or attempt to induce, any employee of
the Bank to terminate such employee’s employment; (c) induce, or attempt to
induce, anyone having a business relationship with the Bank to terminate or
curtail such relationship or, on behalf of himself or anyone else, compete with
the Bank; (d) knowingly make any untrue statement concerning the Corporation or
the Bank or their respective directors or officers to anyone; or (e) permit
anyone controlled by the Officer, or any person acting on behalf of the Officer
or anyone controlled by an employee of the Officer to do any of the foregoing.
 
Officer acknowledges and agrees that the Bank spent and continues to spend
considerable time, energy, and money in training its employees and shareholders
and that the Bank would suffer significant damages if Officer were to either
encourage one or more of such persons to no longer work for the Bank or offer to
have one or more of such persons work for Officer.  Further, Officer agrees and
acknowledges that the above non-solicitation covenants are reasonable in that
they give the Bank a protection to which the Bank is entitled and yet does not
impair Officer’s ability to earn a livelihood.
 
14.           Remedies.  The Officer agrees that the restrictions set forth in
this Agreement are fair and reasonable.  The covenants set forth in this
Agreement are not dependent covenants and any claim against the Corporation or
the Bank, whether arising out of this Agreement or any other agreement or
contract between the Corporation or the Bank and Officer, shall not be a defense
to a claim against Officer for a breach or alleged breach of any of the
covenants of Officer contained in this Agreement.  It is expressly understood by
and between the parties hereto that the covenants contained in this Agreement
shall be deemed to be a series of separate covenants.  The Officer understands
and agrees that if any of the separate covenants are judicially held invalid or
unenforceable, such holding shall not release Officer from Officer’s obligations
under the remaining covenants of this Agreement.  If in any judicial
proceedings, a court shall refuse to enforce any or all of the separate
covenants because taken together they are more extensive (whether as to
geographic area, duration, scope of business or otherwise) than necessary to
protect the business and goodwill of the Corporation and the Bank, it is
expressly understood and agreed between the parties hereto that those separate
covenants which, if eliminated or restricted, would permit the remaining
separate covenants or the restricted separate covenant to be enforced in such
proceeding shall, for the purposes of such proceeding, be eliminated from the
provisions of this Agreement or restriction, as the case may be.
 
8
 

--------------------------------------------------------------------------------

 
    15.           Invalid Provision.  In the event any provision should be or
become invalid or unenforceable, such facts shall not affect the validity and
enforceability of any other provision of this Agreement.  Similarly, if the
scope of any restriction or covenant contained herein should be or become too
broad or extensive to permit enforcement thereof to its full extent, then any
such restriction or covenant shall be enforced to the maximum extent permitted
by law, and Officer hereby consents and agrees that the scope of any such
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce such restriction or covenant.
 
16.           Governing Law; Venue.  This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of Florida.  The
sole and exclusive venue for any action arising out of this Agreement shall be a
federal or state court situated in Hillsboro County, Florida, and the parties to
this Agreement agree to be subject to the personal jurisdiction of such Court
and that service on each party shall be valid if served by certified mail,
return receipt requested or hand delivery.
 
17.           Arbitration.  Except with regard to Section 11, all disputes
between the parties concerning the performance, breach, construction or
interpretation of this Agreement, or in any manner arising out of this
Agreement, shall be submitted to binding arbitration in accordance with the
rules of the American Arbitration Association, which arbitration shall be
carried out in the manner set forth below:
 
(a)           Within fifteen (15) days after written notice by one party to the
other party of its demand for arbitration, which demand shall set forth the name
and address of its designated arbitrator, the other party shall select its
designated arbitrator and so notify the demanding party.  Within fifteen (15)
days thereafter, the two arbitrators so selected shall select the third
arbitrator.  The dispute shall be heard by the arbitrators within ninety (90)
days after selection of the third arbitrator.  The decision of any two
arbitrators shall be binding upon the parties.  Should any party or arbitrator
fail to make a selection, the American Arbitration Association shall designate
such arbitrator upon the application of either party.  The decision of the
arbitrators shall be final and binding upon the Bank, its successors and assigns
and Officer.
 
(b)           The arbitration proceedings shall take place in Hillsboro County,
Florida, and the judgment and determination of such proceedings shall be binding
on all parties.  Judgment upon any award rendered by the arbitrators may be
entered into any court having competent jurisdiction without any right of
appeal.
 
18.           Attorneys’ Fees and Costs.  In the event a dispute arises between
the parties under this Agreement and suit or arbitration is instituted, the
prevailing party shall be entitled to recover his or its costs and attorneys’
fees from the nonprevailing party.  As used herein, costs and attorneys’ fees
include any costs and attorneys’ fees in any appellate proceeding.
 
19.           Assignability; Binding Nature.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs and assigns.  No rights or obligations of the Corporation or the Bank
under the Agreement may be assigned or transferred by the any party except that
such rights or obligations of the Corporation and the Bank may be assigned or
transferred pursuant to a merger or consolidation in which the Corporation or
the Bank is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Corporation or the Bank, provided that
the assignee or transferee is the successor to all or substantially all of the
assets of the Corporation or the Bank and such assignee or transferee assumes
the liabilities, obligations and duties of the Corporation and the Bank.
 
9
 

--------------------------------------------------------------------------------

 
 
20.           Effect on Other Agreements.  This Agreement and the termination
thereof shall not affect any other agreement between the parties hereto, and the
receipt by the Officer of benefits thereunder.
 
21.           Miscellaneous.  The captions used herein are solely for the
convenience of the parties and are not used in construing this Agreement.  Time
is of the essence of this Agreement and the performance by each party of its or
his or her duties and obligations hereunder.
 
22.           Regulatory Actions; Clawback Requirements.   The following
provisions shall be applicable to the parties:
 
(a)           If the Officer is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of
suspension, unless stayed by appropriate proceedings.  If the charges and the
notice are dismissed, the Bank may, in its discretion: (i) pay the Officer all
or part of the compensation withheld while its obligations under this Agreement
were suspended and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.
 
(b)           If the Officer is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA, all obligations of
the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights of the Officer and the Bank as of the date of
termination shall not be affected.
 
(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA, all obligations under this Agreement shall terminate as of the date of
such default, but vested rights of the Officer and the Bank as of the date of
termination shall not be affected.
 
(d)           Notwithstanding any other provision of this Agreement to the
contrary, any amounts paid or payable under the FDIA to the Officer pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Sections 18(k) and 32(a) of the FDIA and Part 359 of the FDIC’s
rules and regulations, and any regulations promulgated under the FDIA.
 
(e)           This Agreement shall be subject to applicable federal and state
law regarding clawback of executive compensation.  In the event that, during the
term of this Agreement, clawback regulations are promulgated by any state or
federal agency with regulatory authority over the Bank, Officer and the Bank
agree to negotiate in good faith an amendment incorporating a clawback provision
into this Agreement.
 
10
 

--------------------------------------------------------------------------------

 
23.           Complete Agreement.  This Agreement constitutes the complete
agreement between the parties hereto and incorporates all prior discussions,
agreements and representations made in regard to the matters set forth
herein.  This Agreement may not be amended, modified or changed except by a
writing signed by the party to be charged by said amendment, change or
modification.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
Sunshine Bank
 
 
 
By: /s/ Andrew S. Samuel         
 
As Its:  President and Chief Executive Officer
     
“OFFICER”
 
 
 
 
/s/ John D. Finley            
John D. Finley
  Address: 1825 Pawnee Trail
Lakeland, Florida 33803
 
 
11